—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 28, 1996, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, rape in the first degree and robbery in the first degree, and sentencing him to three concurrent terms of I2V2 to 25 years, unanimously affirmed.
We find that nothing in defendant’s plea allocution cast doubt on his guilt and that his post-plea statements did not require any sua sponte inquiry by the court (see, People v Toxey, 86 NY2d 725; People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.